DETAILED ACTION
Applicants’ Amendment and Response, filed 1/11/2021 have been entered.  Claims 19, 29, 33, 39 and 40 are amended; claims 30, 31 and 35 are cancelled; claims 19-23, 29, 33, 39-41 are pending and under current examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 1/12/2021 has been considered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11, 13-18) in the reply filed on 9/4/18 is acknowledged.  The traversal is on the ground(s) that that cells such as ES cells or ICM cells are not nuclear transfer stem cells as claims, and as such, a materially different process cannot produce a nuclear transfer cell line.  
In further response to Applicants’ arguments at p. 6, in the Response filed 8/22/19, that NT-pSCs are structurally and functionally distinguishable from ES cells, in that the mtDNA content of a nuclear transfer cell are different from pSCs, and that the cells have a hybrid of host oocyte mtDNA and donor cell nuclear DNA. By contrast, ESCs and iPSCs uniformly possess mtDNA and nuclear DNA of the parent cell; that the hybrid mtDNA-nuclear DNA structure of NT-pSCs is a direct consequence of the nuclear transfer process, and therefore, a materially different process cannot make pSCs that are the same as NT-pSCs and that this unique attribute of NT process and resulting NT-pSCs girds the functional use of NT-pSCs in mitochondrial disease replacement therapy (i.e., NT-pSCs with healthy mtDNA-disease donor nucleus), which cannot be done with other pSCs such as ESCs or iPSCs (p. 6 of the Response), the Examiner responds this is not found persuasive because not all NT blastocysts have hybrid mtDNA-nuclear DNA.  To this point, Burgstaller et al., BMC Developmental Biology 2007, 7:141 teach that, “Therefore the resultant SCNT clones are assumed to have nuclear and mitochondrial genomes of different origins and to be slightly heteroplasmic based on the quantitative participation of mtDNA from the two partners and on equal replication of their mitochondrial genomes. Nucleus donor-derived mtDNA was transmitted to most cattle, mouse or pig clones, including the germline of one SCNT pig.”  See p. 2, col. 1, Background.  Burgstaller investigated the transmission of nuclear donor cell mtDNA in twelve ovine SCNT clones and document the transmission of donor mt DNA into somatic sheep clones (Abstract; p. 2, col. 2, Results; Table 1).  Thus, contrary to Applicants’ arguments, an NT embryo could have donor derived DNA, and thus, be identical to an ES cell, or naturally occurring pluripotent stem cells.  The requirement is still deemed proper and is therefore made FINAL.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/4/18.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Withdrawn Rejections
The following rejections are withdrawn:
Claims 19-23, 29-31, 33, 35, 39-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The rejection of claims 19 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicants’ amendment to the claims.
Claims 29-31 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim(s) 19-23, 29, 33, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0234968 A1, Chung et al., published August 21, 2014.
Claims 19-23, 29-31, 33, 35, 39-41 under 35 U.S.C. 103 as being unpatentable over US 2014/0234968 A1, Chung et al., published August 21, 2014.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 29, 33, 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of increasing the generation of a blastocyst comprising: 
providing an enucleated human oocyte;
generating a nuclear transferred (NT) oocyte by adding at least one nucleus of at least one human donor cell to the enucleated human oocyte;
activating the NT oocyte by incubation in an activation medium; 
culturing the activated NT oocyte at the 8-cell stage, in a media comprising CARM1 conjugated to a 7x arginine (CPP) and a 6x His-tag ; 
wherein said culturing of the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte;
generating a blastocyst from the modified, activated NT oocyte; 
and isolating inner cell mass (ICM) cells from the blastocyst, wherein the ICM cells are capable of further culturing as a NT-hPSC cell line.
The specification does not reasonably provide enablement for performing the claimed method wherein modifying the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte without culturing the oocyte at the 8-cell stage in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claims are directed to methods of increasing the generation of a blastocyst comprising: providing an enucleated human oocyte; generating a nuclear transferred (NT) oocyte by adding at least one nucleus of at least one human donor cell to the enucleated human oocyte;  activating the NT oocyte by incubation in an activation medium; modifying the activated NT oocyte by injecting at the 1-, 2-, 4-, or 8-cell stage,  one or more agents capable of altering epigenetic status  to alter epigenetic status; generating a blastocyst from the modified, activated NT oocyte; and isolating inner cell mass (ICM) cells from the blastocyst, wherein the ICM cells are capable of further culturing as a NT-hPSC cell line, wherein modifying the activated NT oocyte increases the chance of generating a blastocyst and the rate of successfully generating a blastocyst from a modified, activated NT oocyte is at least 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte, and
further wherein the one or more agents capable of altering epigenetic status comprises a protein methyl transferase (PMT) domain protein selected from the group consisting of ASH11, CARM1, DOT1L, EHMT1, EHMT2,EZH1, EZH2, MDS1, MLL,  MLL2, MLL4, MLL5, NSD1, PRDM1, PRDM10, PRDM11, PRDM12, PRDM13, PRDM14, PRDM15, PRDM16, PRDM2, PRDM4, PRDM5, PRDM6, PRDM7, PRDM8, PRDM9, PRMT1, PRMT2, PRMT3, PRMT5, PRMT6, PRMT7I1, PRMT7I2, PRMT8, SETD1A, SETD1B, SETD2, SETD3, SETD4, SETD5, SETD6, SETD7, SETD8, SETDB1, SETDB2, SETMAR, SMYD1, SMYD2, SMYD3, SMYD4, SMYD5, SUV39HE SUV39H2, SUV420HE SUV420H2, WHSCE and WHSC1L1.
Breadth of the claims.  The breadth of the claims encompass a protein methyl transferase (PMT) domain protein selected from the group consisting of ASH11, CARM1, DOT1L, EHMT1, EHMT2,EZH1, EZH2, MDS1, MLL,  MLL2, MLL4, MLL5, NSD1, PRDM1, PRDM10, PRDM11, PRDM12, PRDM13, PRDM14, PRDM15, PRDM16, PRDM2, PRDM4, PRDM5, PRDM6, PRDM7, PRDM8, PRDM9, PRMT1, PRMT2, PRMT3, PRMT5, PRMT6, PRMT7I1, PRMT7I2, PRMT8, SETD1A, SETD1B, SETD2, SETD3, SETD4, SETD5, SETD6, SETD7, SETD8, SETDB1, SETDB2, SETMAR, SMYD1, SMYD2, SMYD3, SMYD4, SMYD5, SUV39HE SUV39H2, SUV420HE SUV420H2, WHSCE and WHSC1L1.
Guidance of the Specification/The Existence of Working Examples. The disclosure teaches that CARM1 was injected during the 2- or 4- cell stage after SCNT (p. 34, Example 2).  It was found that blastocyst formation rates of embryos from three groups (control, sham and CARM1 mRNA-injected groups) did not significantly differ. Even total cell numbers of CARM1 mRNA-injected blastocysts were slightly decreased compared with that of control and sham groups, there was no statistically significant. However, the numbers of ICM cells were higher in blastocysts derived from CARM1 mRNA-injected group compared to that of control and sham blastocysts.  See p. 35, lines 15-20.  
The specification teaches that an expression plasmid for CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag was produced.  8-cell SCNT embryos were cultured in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag, and that after 48 hours of in vitro culture, the blastocyst formation rate was significantly higher in the CPP-CARMI-treated group compared to the DsRed-treated group.  See p. 36, lines 6-8 and Table 1.  
State of the Art/Predictability of the Art. The claims read on using a broad number of PMT domain proteins to produce a specific effect, increasing the generation of a blastocyst.  However, the art teaches that protein methyltransferases have distinct and diverse biological functions.  For example, Boriack-Sjodin et al., Biochemistry, 55: 1557-1569, 2016, teaches that PMTs were originally labeled as histone methyltransferases, but have been found to target many other protein targets in the cell.  They state that, “Although the catalytic domains of lysine or arginine PMTs share common sequence and structural features, there is significant diversity in sequence and quaternary structure between the enzymes.  Some protein methyltransferases exist as globular proteins, such as the SMYD (SET and MYND domain-containing) family, while other enzymes contain multiple, distinct domains. For example, in addition to the methyltransferase catalytic domain, NSD (nuclear receptor SET domain-containing) family member WHSC1L1 contains PHD (plant homeodomain) fingers, PWWP (Pro-Trp-Trp-Pro motif) domains, and an NSD specific C5HCH domain (a cysteine-rich domain),8 and structures have been determined for the catalytic domain, a PWWP domain and the tandem PHD5−C5HCH domains.” See p. 1557, col. 2.  See also, Figure 1.  Boriack-Sjodin teach that, “H3K9 is a substrate of several PMT enzymes, including all members of the Suv39/EHMT family except SETMAR.4 Crystal structures of human EHMT1, EHMT2, and Suv39H2 were compared to each other and to those of other H3K9 enzymes, including human PRDM2, to determine similarities between protein structures for enzymes with the same substrate. The comparisons showed conservation in the I-SET conformation and variability in the post-SET domain, depending on the presence or absence of the substrate peptide, indicating a preformed platform may be necessary for substrate binding but that protein dynamics were also important to binding and recognition. However, sequence differences in the substrate ablated binding for one methyltransferase while only mildly affecting another, indicating selectivity mechanisms might not be conserved even for enzymes with the same substrate.”  See p. 1560, col. 1, ¶3.  Thus, even though there is some degree of conservation between PMTs, it is clear that they have distinct functions and it would not be predictable to exchange one for another.
Claim 19 and its dependent claims recite the injection of a PMT protein, such as CARM1, at the 1-, 2-, 4- or 8- cell stage to increase the change of generating a blastocyst and the rate of successfully generating a blastocyst is 100% greater when compared to the rate of successfully generating a blastocyst from an unmodified, activated NT oocyte.  Similarly, claim 33, the claim recites that “at least one donor cell, oocyte, NT oocyte or blastocyst” is injected with one or more agents capable of altering epigenetic status.  However, the disclosure does not teach that injection of a donor cell, oocyte, or blastocyst produces the required effect of increasing blastocyst generation.  To this point, the instant disclosure shows that injecting CARM1 mRNA does not increase blastocyst formation when compared to a control and sham group (p. 35, lines 15-17).  This disclosure teaches that the numbers of ICM cells were higher in blastocysts derived from CARM1 mRNA-injected group compared to that of control and sham blastocysts.  See p. 35, lines 15-20.  The effect is also supported by the art of Torres-Padilla et al., Nature, 445(7124): 214-218, 2007, who teach that overexpression of CARM1 in individual blastomeres directs the progeny cells to the ICM (Abstract; p. 3, ¶2). The disclosure teaches that in order to produce the claimed effect, 8-cell SCNT oocytes were cultured in a media comprising CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag into SCNT embryos, in order to produce more blastocysts at a rate that is at least 100% greater than the control blastocysts.  Indeed, in view of Applicants’ arguments on 8/22/19 at pages 10+, this result is considered unexpected; accordingly the claimed invention is limited to the scope that is has been determined to produce the specific, unexpected result.  Thus, it is clear that mere injection of CARM1 fails to produce the claimed effect, and that the specific timeframe (8-cell stage) and mode of delivery of CARM1 (by culturing in a media comprising CARM1-conjuated to a 7x arginine (CPP) and a 6x His-tag) is required to produce the effect.    The disclosure supports this conclusion, stating that, “It was found that blastocyst formation rates of embryos from three groups (control, sham and CARM1 mRNA-injected groups) did not significantly differ. Even total cell numbers of CARM1 mRNA-injected blastocysts were slightly decreased compared with that of control and sham groups, there was no statistically significant.”  See p. 35, lines 15-20 and “From these results, we may suggest that treatment of CPP-CARMI increased embryonic development up to blastocysts.”  See p. 36, lines 9-10.
The Amount of Experimentation Necessary. Accordingly, in view of the limited teachings provided by the disclosure, with specific regard to requiring the injection of an expression plasmid for CARMI conjugated to 7x arginine (a cell penetrating peptide (CPP) domain) and a 6x His-tag into SCNT embryos at day 3, in order to produce the specific effect required by the claims; the state of the art that shows that PMT domain proteins have diverse biological function and that substitution of one for the one would not predictably result in the same effect, it would have required the skilled artisan to practice undue experimentation to arrive at the claimed invention.



Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thaian N. Ton/Primary Examiner, Art Unit 1632